Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 1 of 19 PageID #: 28




                           Exhibit 1
Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 2 of 19 PageID #: 29




------------------------------------------------------------------}C
In the Matter of the Claini of
                                                                       NOTICE OF CLAIM
JOSIAH GALLOWA Y,
                                             Claimant,
                  -against-

COUNTY OF NASSAU, NASSAU COUNTY
POLICE DEPARTMENT, OFFICE OF THE
NASSAU COUNTY DISTRICT ATTORNEY,
INCORPORATED VILLAGE OF HEMPSTEAD
and INCORPORATED VILLAGE OF HEMPSTEAD
POLICE DEPARTMENT,

                                             Respondents.
------------------------------------------------------------------}C
TO:      COUNTY ATTORNEY OF NASSAU COUNTY
         Attorney for Respondent County of Nassau
         One West St.
         Mineola, NY 11501

        NASSAU COUNTY POLICE DEPARTMENT
        Respondent -
        Police Headquarters
        1490 Franklin Ave.
        Mineola, NY 11501

        OFFICE OF THE NASSAU COUNTY DISTRICT ATTORNEY
        Respondent
        262 Old Country Road
        Mineola, NY 11501

        DEBRA URBANO-DiSALVO, ESQ.
        Villag'e Attorney
        Incorporated Village of Hempstead
        99 Nichols Court
        Hempstead, NY 11550



                                                          1
Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 3 of 19 PageID #: 30




TO:    INCORPORATED VILLAGE OF HEMPSTEAD POLICE DEPARTMENT
       Respondent
       99 Nichols Court
       Hempstead, NY 11550

       PLEASE TAKE NOTICE that the undersigned claimant hereby makes claim and demand

against you as follows:

        1. The name and post-office address of each claimant and claimant's attorney is:

           Josiah Galloway                            Law Offices of Thomas F. Liotti, LLC
           Claimant                                   Primary AttorneyslLead Counsel for
           8 Acorn Circle, Apt. 102                   Claimant
           Towson, MD 21286                           600 Old Country Road, Suite 530
                                                      Garden City, NY 11530
                                                      (516) 794-4700

                                                      Joseph F. DeFelice, Esq.
                                                      Co-Counsel for Claimant
                                                      125-10 Queens Blvd.
                                                      Kew Gardens, NY 11415
                                                      (718) 261-3358

       2. The nature of the claim: The Claimant was caused by these Respondents to be

wrongfully arrested, accused, falsely imprisoned, charged, prosecuted, defamed, convicted and

sentenced, all in violation of his State and Federal Constitutional and civil rights. The Claimant

was falsely imprisoned for more than ten (10) years beginning in 2008 and not being released

until September 13, 2018, when all of the charges against him were dismissed on the Nassau

County prosecutor's motion as joined in by the defense. See Indictment No.: 1315N-2008.

       The County of Nassau, the Nassau County Police Department, Office of the Nassau

County District Attorney, the Incorporated Village of Hempstead and the Incorporated Village of

Hempstead Police Department have shown a pattern of violating the civil rights of those who are

falsely accused, particularly those in the minority community. Monell v. New York City


                                                 2
Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 4 of 19 PageID #: 31



Department ofSocial Services, 436 U.S. 658, 694, 98 S. Ct. 2018,2037 (1978). See also,

Restivo, et al v. Nassau County, Docket No.2: 2006 cv 06720, 2014 U.S. Dist. Lexis 188474

(E.D.N.Y., J. Seybert) denying the County's motion for a new trial, affd Restivo v. Hessemann,

No. 14-4662 (2d Cir. 2017). This claimant is an African-American. See also, People v. Brown,

78 AD. 2d 861, 432 N.Y.S. 2d 630 (1980); People v. John Daly, (County Court, Nassau County,

Hon. Donald DeRiggi), 20 A.D.2d 542, 799 N.Y.S.2d 537 (2 nd Dept. 2005); 5 N.Y.3d 882

(2005); 57 AD.3d 914 (2d Dept., 2008), where the People failed to disclose 12 statements which

were both Brady and Rosario material. See also, Liotti, Thomas F. and Fasano, H. Raymond,

Disparate Sentencing In Nassau County, The Attorney of Nassau County, October, 1997 at 5.

This article concerns a State Bar Association report which showed that minorities in Nassau

County were sentenced more severely than Caucasians. See also, People v. Justin Shaw, Ind. No.:

01239N-2011; Liotti, Thomas F. and Smith, Drummond, (Mis) Identification In Criminal Cases

A Leading Cause Of Wrongful Convictions, Verdict, April, 2013, vol. 19, no. 2, cover and lead

article and 1-11. A copy of that article is annexed as Exhibit"A." The District Attorney

Madeline Singas, Esq., opposed the adoption by the State Legislature and Governor of S. 2412 -

D/A 5285 creating a commission on prosecutorial conduct. See, District Attorney Madeline

Singas, Op-Ed Newsday, Bill to Oversee DAs Misses The Point, Newsday, August 16, 2018.

See also, Maxwell v. The Incorporated Village o/Hempstead, (99-CV-974[AS], EDNY)! and


       1Mr. Liotti was retained to represent the family of and the Estate of Paul Maxwell, a 28
year old black man, shot and killed by Hempstead Village Police. Mr. Liotti commenced a
wrongful death and civil rights action. See Vitello, Paul, How did Poet-Genius Finally Come
Undone?, Newsday, July 30, 1998 at A8; East, Georgia, A Father In Search Of Answers, Son
Was Shot By Police, Newsday, August 6, 1998 at A3 and A32; Reynolds, Jeffrey L., Who Needs
Denis Dillon, Hempstead Leaders Form Independent Board To Probe Shooting By Cop, Long
Island Voice, August 27-September 2, 1998 at 8; Reynolds, Jeffrey L., L.r. Topic, Can We Cool

                                                3
Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 5 of 19 PageID #: 32




Carrillos v. Inc. Village ofHempstead, (E.D.N.Y. ll-cv-5775, Hon. Joseph Bianco, decided

February 20, 2015, N.Y.L.J., Decisions ofInterest, March 5, 2015 at 17

(dec.nylj.com/1202719533846).



Community Tensions In Wake Of Recent Killings By Cops? This Activist Says That A Civilian
Complaint Review Board Would Help and, Other Voices, full page article where Mr. Liotti is
quoted as follows: "Excessive force by police is generally the product of poor training and/or
racism. An independent civilian complaint review board and special statewide prosecutor are
desperately needed. This issue is the hottest one in the new frontier of civil rights and criminal
justice. Elected officials are ignoring these issues because they are tainted by endorsements and
campaign contributions from police groups." Newsday, Currents and Books, September 6, 1998
at B7; and Topping, Robin, Cops Cleared In Fatal Shot, Newsday, October 9, 1998 at A29; Fries,
Steven and Cowan, Erin, Cop Honored In Slaying: Spitzer Cites Hempstead Case, Newsday,
May 12, 1999 at A3; Vitello, Paul, A Hero? Depends On Perspective, Newsday, May 13, 1999 at
A8; McCrummen, Stephanie, Slain Man's Dad Sues Village, Newsday, February 27, 1999 at
A23; Williams, Herb. Cover Story, The Silence of the Lambs. On Anniversary of Shooting of
Paul Maxwell. Hempstead's Black Clergy Remain Silent on Police Brutality Issue, Community
Journal, Roosevelt, New York, August, 1999, Vol. 7, No.2 at 1 & 3; Evans, Martin C., Anger &
Despair. For Many L.r. Blacks, Verdict Yields Frustration Newsday, February 27,2000 at A4 and
A42. See, David Pierson, Father Blames Police Training For Son's Death, Newsday, July 6,2000
at A30; David Pierson, Long Island, Focus On Officers' Training, Cops Queried In Trial Over
Shooting Death, Newsday, July 7,2000 at A32 and David Pierson, Hempstead Settles Suit.
Parents' Loss Spurs Extra Cop Training, Newsday, July 8, 2000 at A7. July 7,2000, United
States District Court Judge Arthur Spatt (E.D.N.Y.). James Murphy, Esq. of Montfort, Healy,
Sally and McGuire, adversary. Federal civil rights (§1983) negligence and assault and battery
claims involving the wrongful death and killing of Paul Anthony Maxwell, a 28 year old,
emotionally disturbed, African American by a white Village of Hempstead police officer who
shot him dead while he was naked and allegedly swinging a bat at police officers. Mr. Liotti
represented the plaintiff in the civil jury trial. The case was settled after five days on trial.
Motions for a directed verdict and summary judgment were denied, plaintiff concluded his case
and two defense witnesses testified. James Fyfe, a renowned expert on police procedures and
training and representatives from both the Nassau and Hempstead Police Departments testified
for the plaintiff as did the Medical Examiner. The case was settled in a "So Ordered" StipUlation
for $135,000 plus the Village agreed to establish a mandatory annual two hour course for all
police personnel (112 officers) dealing with the handling of emotionally disturbed persons. The
Mayor of the Incorporated Village, James Garner, was present, a party to the Stipulation and
expressed his condolences on the record; and February 25, 1999 - WOL Radio Washington and
Maryland, The Joe Madison Show - Police Brutality and the Maxwell case.



                                                4
Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 6 of 19 PageID #: 33




       3. The time when, the place where and the manner in which the claim arose: The incident

which caused the Claimant to be wrongfully arrested occurred on May 15, 2008 , at

approximately 1:30 a.m., at West Columbia Street and Main Street near the Long Island

Railroad and MTA bus stations. Thereafter in June, 2008, the Claimant was wrongfully arrested

and following a trial by jury was convicted on March 9, 2009, by jury verdict, and sentenced on

November 23,2009. Subsequently, the charges against the Claimant were dismissed and he was

released from prison on September 13,2018, after he had been incarcerated for more than ten

(10) years. The claim of the Claimant was continuous from May 15, 2008 through September

13,2018.

       4. The items of damage or injuries claimed are: Due to the negligence of the

Respondents, the Claimant Josiah Galloway, inter alia, sustained: The Claimant has suffered

and will continue to suffer a stigma and prejudice because of this wrongful conviction; loss of

consortium/society; loss of educational and employment opportunities and loss of prospective

advantage. The Claimant is seeking One Hundred Million and 001100 Dollars ($100,000,000.00)

in compensatory and punitive damages together with pre-judgment and post-judgment interest,

costs, disbursements and attorneys' fees. The interest claimed for pre-judgment and post-

judgment runs and continues to run from 2008. The Claimant will also be compelled to expend

great amounts of time and money for legal counsel to pursue this claim and all related matters.

       The undersigned Claimant therefore presents this claim for adjustment and payment. You




                                                 5
Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 7 of 19 PageID #: 34




are hereby notified that unless it is adjusted and paid within the time provided by law from the

date of presentation to you, the Claimant intends to commence an action on this claim.

Dated: Garden City, New York
       September 19,2018




                                              L                        MAS F. LIOTTI, LLC
                                              By: Thomas F. Liotti, Esq.
                                              Primary AttomeyslLead Counsel for Claimant
                                              600 Old Country Road, Suite 530
                                              Garden City, New York 11530
                                              (516) 794-4700




                                                  6
Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 8 of 19 PageID #: 35




                                         INDNIDUAL VERIFICATION

STATE OF NEW YORK )
                                     ss.:
COUNTY OF NASSAU )

        JOSIAH GALLOWAY, being duly sworn, deposes and says that deponent is the

Claimant in the within action; that he has read the foregoing Notice of Claim and knows the

contents thereof; that the same is true to deponent's own knowledge, except as to the matters

therein stated to be alleged on information and belief, and that as to those matters deponent

believes it to be true.




                                                        ;i~~OWAY
Sworn to before me this

19th day of September, 2018.



 tl
   bn~~Notary Public
            aM   M. LAGf,MTA
      ~     Pabitll, ~ 'of Nei.u, VOlt
             k~'
        IaIIrRed fa . . . . Coantv
      0.'   ~"''''''Out 't1:,..o/f




                                                   7
Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 9 of 19 PageID #: 36




                          Exhibit A
Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 10 of 19 PageID #: 37




                                                                                 ,i
                                                                                   \
                                                                                  .J




    '.   NATIONAL     COALITION   OF   CONCERNED   LEGAL   PROFESSIONALS
   VOl. 19 NO.2   APRIL 2013                               SUGGESTED DONATION $5.00



   (Mis) Identification
   in Crilnio:ul Cases;
   ALeading Cause of .
   Wrongful Convictions
   Thomas F. Liolli, Esq.
   Drummond C. Smith, Esq.


   ACritique of
   Philosophizing About
   Lawyers' Ethics
   Monroe H. Freedman, Esq. . '.


   Annals of Justice:
   The Cantor's
   Complaint
   Stephen R. LaCheen, Esq. ______...._ _ __
       Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 11 of 19 PageID #: 38




                                                                        defendants in criminal cases where presumably the
(MIS )IDENTIFICATION                                                    horrible acts unfolding before them might serve as a
                                                                        distraction, while their much-needed retreat ("feet don't
IN CRIMINAL CASES                                                       fail me now") and corresponding fear of impending
                                                                        death, might lead to a questionable identification. I also
A LEADING CAUSE OF                                                      vividly recall a grade school exercise where my teacher
                                                                        placed a drawing on the board in front of the class. We
WRONGFUL CONVICTIONS                                                    were directed to Shldy it. She took it down and then told
                                                                        us to draw what we could recall from the drawing. Well,
by Thom.as F. Liotti, Esq. and Drumm.ond C. Smith, Esq.                 there were thirty students in that public school class >at
                                                                        the Bowling Green Elementary School in East Meadow,
                                                 Editor's Note: False   Long Island, and there were also thirty very different
                                             identification is one of   drawings, none replicating the detail of the original
                                             the nation's leading       drawing, which I remember as quite primitive.
                                             causes of wrongful con-        So it seemed to me even at that young age (I think I
                                             victions. Defense COlLn-   was seven) that the ability to ~dentify is controlled by
                                             sel, however, have         many complex factors, such as vision, the receipt of
                                             recently been aided by     images by the brain, l the recording of them there and our
                                             30 years of scientific     memory2 in being able to recall the images in the same
Thomas F. Liotti, Esq. Drummond Smith, Esq.
                                             research on memory         way they were received.
                                             and perception, show-          As I became a Little Leaguer fascinated by our great
ing how unreliable they can be. In this article, Mr. Liotti, using      IIAmerican Pastime," I quickly learned that not all
his own experience with experts in witness identification, pro-         ballplayers were great hitters. As I would watch major
vides a guide for defense counsel seeking to contest an untrust-        league games it became apparent that some had the abil-
worthy identification.                                                  ity to not be distracted by the menacing look of pitchers
    The Oregon Supreme Court recently weighed in on the issue,          while keeping their eyes on the ball, even when thrown at
in an 80-page unanimous opinion in State of Oregon v. Law-              96 m.p.h. This might be dismissed as just good hand-eye
son (CF080348; CA A140544; SC 5059306, November 29,                     coordination, but I became fascinated by the ability of
2012), which takes into account" current scientific knowledge           some players to follow the curve, knuckle, cutter and slid-
regarding the effects of suggestion and confirming feedback" and        er, no matter where they were thrown, and in some cases,
revises the burden of proof required to admit such evidence.            if Billy Martin was managing, at their heads. Others
    Previously, eyewitness identifications were admissible unless       seemed to have what was then not labeled as an atten-
                                                                                                                            If


the defense could first establish its unreliability in a pre-trial      tion deficit disorder," but rather as "bad reaction time."
motion, even though the state - as administrator of that proce-
         II


dure - controls the bulk of the evidence in that regard. (State of      Breakthrough in Understanding Eyewitness
Oregon v. Lawson)." Now, prosecutors must first establish the           Identification
reliability of the identification before it can be admitted.
    Notably, the Oregon Supreme Court did not distinguish                  A breakthrough in eyewitness identification occurred
whether the tainted memory or false identification was the              in 1965 with criminal defense attorney Patrick M. Wall's
result of suggestive police procedures or actions of the wit-           book, Eye Witness Identification in Criminal Cases. 3 Mr.
nesses themselves (for example, searching on their own for              Wall studied the issues of eyewitness identification in
photographs or mug shot websites). In either case, they are             Paris while he completed the requirements for a J.S.D.
inadmissible under the state's evidence code.                           degree at New York University. I have cherished Mr.
    In a December 5, 2012 editorial, The New York Times                 Wall's book for all of these years, keeping it in my per-
lauded the decision of the Oregon Supreme Court and encour-             sonal Hall of Fame of artifacts by some of the greats in
aged other state and federal courts to follow its lead. We concur.      law. Joining Mr. Wall in the new, uncharted, legal territo-
                                                                        ry were not only several professors, but also the leg-
   Since becoming a lawyer many moons ago I have                        endary Martin Erdman, a renowned criminal defense
been fascinated by the ability of witnesses to identify                 attorney associated with the New York Legal Aid Society.

   Thomas F Liotti is an attorney and Village Justice in Long Island, New York. He is a Fellow in the American Board of Criminal
Lawyers (ABCL), a Life Member of the National Association of Criminal Defense LCLYvyers (NACDL). aformer Chair afthe Criminal
Justice Section of the Nevv York State Bar Association, a Past President of the Criminal Courts Bar Association ofNassau County and
 the Nevv York State Association of Criminal Defense LaYJ,yers (NYSACDL).
   Drummond C. Smith is a former federal and state prosecutor and a Legal Aid Attorney. He is presently an Associate in Mr. Liottis
firm. MI~ Liotti is gratefitl to Nfl: Smith for his assistance in the research and writing of this article.
     Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 12 of 19 PageID #: 39




                                                                            color blind, who do not need an oculist,
                                                                            and who are supposed to have normal
                                                                            vision, in fact do not have it. They
                                                                            cannot recognize likenesses or dif-
                                                                            ferences, nor distinguish variations in
                                                                            form, size, and position as can persons
                                                                            who are normal in that respect.

                                                                       In a footnote Wall goes on to note that with regard to
                                                                    color-blindness, it has been estimated that between four
                                                                    and eight per cent of all males never experience red or
                                                                    green but see these colors as gray (citations omitted) and
                                                                    that one capital case has been reported where the defen-
                                           Mike Keefe/Denver Post
                                                                    dant was identified mainly by the color of his hair and
                                                                    clothes, the identifying witness being, as was later discov-
   Mr. Wall impressed me as a legal writer who was able             ered, color-blind. Wall then quotes Wigmore as observing·
to analyze the phenomenon described in playwright                   that if we consider:
Arthur Miller's The Crucible,4 which portrayed the                          that most persons ... have features not
hysteria of the Salem witch trials, analogizing them to                     sharply distinctive of a few individuals
Senator Joseph McCarthy's bogus "witch hunts" for                           (e.g. simply, a large nose, blue eyes),
communists. A community engulfed by hysteria and a                          and that most observers receive only
notorious crime is prone to false accusations and                           the simplest impressions of features,
misidentifications.                                                         expressible in only the loosest language
   A half century ago Mr. Wall quoted a prosecutor                          (e.g. large nose, dark hair); it is easy to
(Kuh, "Careers in Prosecution Offices," 14 J. Legal Ed. 175,                appreciate how often the items ... as
187 n.21 (1961», who noted that proof that relies wholly                    recorded, may be items common to
on identifications made by eyewitnesses is inherently                       many individuals, and yet may cause
weak; persons who merely saw a thief or attacker briefly,                   recognition of sameness. 5
and under conditions of stress, may - despite the best of
intentions - too readily be mistaken.                                  Wall then quoted a psychologist as pointing out that:
   Wall's genius then made his point that there were                        The difficulty is that there may be certain
two causes of erroneous identification: "1) the normal                      elements in common between the origi-
and universal fallibilities of human sense perception                       nal object and one which is incorrectly
and human memory, and 2) the susceptibility of the                          recognized as the original. If one object
human mind to suggestive influences." Wall then                             comprises ABCD and the other CDXY,
continued:                                                                  the CD overlap is enough to mislead
                                                                            anybody, citing Burtt, Applied Psycholo-
        Jeremy Bentham once stated that
                                                                            gy 250 (2d ed. 1957).
        "witnesses are the eyes and ears of
        justice," [citation omitted] and so they
                                                                    No Safety in Numbers
        are. But those eyes and ears are
        sometimes defective, for a surprisingly                        Quoting Wigmore, Wall then debunked the idea that
        large number of people who are not                          there was assurance in numbers:



           JEFFREY        H.   SCHWARTZ
                     ATTORNEY AT LAW
           PRACTICE LIMITED   To   PERSONAL INJURY                         ROBERT P. LEIGHTON
                                                                                    ATTORNEY AT LAW
                    62   WALDORF COURT
                                                                               132 NASSAU STREET * SUITE 900
                 BROOKLYN,     NY 11230
                                                                                    NEW YORK, NY 10038
                    TEL: (718) 434-0211                                                  (212) 267-6019
                    FAX: (718) 421-7125
  Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 13 of 19 PageID #: 40




In discussing the possibility of erroneous                    A Wrongful Burial Based on
identification, Wigmore once observed                         Misidentification
that there is a logical value in the
number of witnesses who concur in the                                  The idea of a relative misidentifying a family member
identification. The soundness of his view                        was foreign to me until I had the case of Shirley. Shirley
cannot be seriously doubted, as is borne                         was an elderly woman whose son sent her to a camp
out not only by the law of                                                                every summer. One day Shirley col-
probability, but also by the                                                              lapsed and had to be taken to the
concern often felt when the                     ~
                                                . .. ~..                                  hospital. On the way, the camp pro-
only evidence of a defen-                                                                 vided her medical records, or what
dant's guilt is his identifica-                                                           they thought were hers. Shirley
tion by a single witness.                                                                 died. Using the records they called
Here, as elsewhere, there                                                                 relatives, not Shirley's but Sarah's.
is strength ih numbers.                         ~                   ,                     They had Sarah's records, not
                                                  .Y..o..Ll 14-     Z                     Shirley'S. They both had the same
                                           1            +:.~~ "                                                                   .~ .
However, although there is                 , I 001< AT hew Z                              last name but were not related.
strength in numbers, there                  ~~~yi
                                            1... . : : ".'.", ...'                        Sarah's   granddaughter came to
is, as Glanville Williams has                                                             identify the body. She mistakenly
pointed out, no real safety.                                                              identified Shirley as Sarah, her
The mere fact that three or                                                               grandmother. Shirley's body was
four witnesses identify a                                                                 sent to Brooklyn where she was
suspect provides no assur-                                                                placed into Sarah's gravesite. While
ance that they are correct,                                  Illustration by Matthew Snow Sarah's family was sitting Shiv a
especially when· ·all have                                                                they received a call from Sarah.
been subjected to.B suggestive identifica-                       They thought she was gone. Instead, she was still at the
tion procedure.                                                  camp enjoying herself. I had my first wrongful burial
                                                                 case based upon a misidentification.
Indeed, on a number of occasions, even
larger numbers pf identifying witnesses
                                                              A New Field of Psychology
have erred. In a trial in Massachusetts in
1845, the defendant proved his inno-                               Courts today are more closely examining what are
cence conclusively and in so doing                            referred to as "ID cases," where corroborative evidence
demonstrated the twelve witnesses who                         is limited. 6 Wall's discovery of the legal equivalent of the
had identified him were all mistaken, 'a                      Rosetta Stone has led to the opening of a whole new
fact, as the judge well remarked, almost                      field in psychology, namely the science of identification.
sufficient to shake all confidence in                         It is a specialized area even for the psychologists who
human testimony.'                                             engage in it.
                                                                   In New York "notice of identification evidence is not
Cases involving erroneous identifications                     required if the victim and the defendant are known to
by 13, 14 and 17 witnesses have been                          each other or if the pretrial identification is not the result
reported, but they are by no means the                        of police conduct. Similarly, a notice of identification is
most extreme examples .... [citations                         not required where a victim or witness merely authenti-
omitted]                                                      cates a surveillance tape of a crime in progress." See



                LAW OFFICES OF
                                                                            Stephen M. Murphy
                                                                                     AnORNEY AT LAW

       James Lance Kaller
               Attorney at Law                                             REPRESENTING EMPLOYEES
                                                                           IN CIVIL RIGHTS LITIGATION
     155 MONTGOMERY STREET, SUITE 1004
                                                                                353 Sacramento St., Suite 1140
         SAN FRANCISCO, CA 94104                                                   San Francisco, CA 94111
Phone: (415) 362·9134     Fax: (415) 434·1880                             Tel.: (415) 986-1338 Fax: (415) 986-1231
                                                                       smurphy@justice.com www.stephenMmurphy.com
Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 14 of 19 PageID #: 41




                                                                                 On December 6, 2010 the complainant, an Hispanic,
                                                                             claimed. that he was returning home from work at
                                                                             midnight when he heard a voice from behind say that
                                                                             he wanted his money. He ran to the corner, dropping his
                                                                             cell phone, which he said was picked up by the defen-
                                                                             dant. The complainant then stopped and asked for his
                                                                             cell phone back. He claims that the defendant threw the
                                                                             phone to him, again saying that he wanted his ~oney
                                                                             and flashed a gun at him from his waistband. The com-
                                                                             plainant testified that the assailant was wearing a
                                                                             "hoodie" and that there was overhead street lighting.
                                                                                 The defendant was apprehended eight months later.
                                                                             A line-up was never conducted and a photo array with
                                                                             a positive identification was not presented. The com-
                                                                             plainant testified that he always wore glasses and was
                                                                             wearing them that night.
                                                                                 The Prosecutor offered daytime photos of the area.
                                                Illustration by David Rose
                                                                             The complainant testified that he recognized the defen-
                                                                             dant from the neighborhood. The defendant lived
Lawrence N. Gray, Esq., New York Criminal (Law) Practice,                    across the street. He also said that he saw him at a dis-
Third Edition, New York State Bar Association, Chapter                       tance of five feet and that the moon was full. However,
7, Motion Practice by Mark J. Mahoney, Esq., at § 7.29 at                    National Weather Service records, of which the Court
page 270 (casesdted there are omitted here).                                 took judicial notice, showed that it was a new moon
                                                                             that night, with only one percent of its face showing.
Examples Illuminate the Issues                                               The defense investigation brought in nighttime photos
                                                                             showing the lack of illumination and took measure-
    While identification issues are complex, a fact pat-                     ments indicating that the complainant saw his assailant
tern illustrating those issues, together with an expert's                    at 47 feet, not 5 feet.
testimony from a similar case will highlight these                               In Nassau County motions to suppress or dismiss are
points. The fact pattern is derived from the non-jury                        rarely successfut so I prepared for triat gathering as
trial of People v. Justin Shaw, Nassau County, Long                          much information as possible from all sources, even the
Island, New York, Indictment #1239N-ll, presided over                        tabloids. One story was handed over to me by my
by Hon. Meryl Berkowitz, a County Court Judge.                               client's father, appearing in a newspaper thatI ordinari-
Defense counsel was this writer; the prosecutor was                          ly would not be caught dead reading, but the story
ADA Christine Geier; the defense investigator was                            caught my eye, leading me to believe that I was on the
Frank Detrano and the identification expert was Nancy                        right track. The article read:
Franklin, Ph.D., an Associate Professor at the State
University of New York at Stony Brook, a scientist and                               Thanks to New Jersey, it's been a good
psychologist specializing in memory and cognition.                                   week for memory researchers.
    The defendant, an African American, 23, was
charged with attempted robbery, menacing with a                                      The State Supreme Court announced
weapon and resisting arrest. He was found not guilty                                 on Wednesday that it will alter the way
of all charges.                                                                      eyewitness testimony is presented to



                           a~
       Attorneys at Law   TIT        For Over 30 years

           Thompson & Thompson, P.C.
          Specializing in Criminal Defense and Appeals


                   1331 Main St., Ste. 320
                   Springfield, MA 01103

            P: 413-739-2100      F: 413-739-2300
     Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 15 of 19 PageID #: 42




        jurors in criminal trials, making it easier
        for defendants to dispute the oldest -
        and studies now show, maybe most fal-
        lible - type of evidence.

        In 75% of known wrongful convictions,
        false eyewitness testimony plays a large
        role. And 190 of the 250 first DNA exoner-
        ations involved mistaken eyewitness
        accounts. It's important to note, however,
        that eyewitnesses are not lying; they really
        believe that they're telling the truth, and
        that's why their testimony is so convincing.?
                                                                                                                 Mike Keefe/Denver Post
    Finding experts amenable to testifying on behalf of the
defense in criminal cases or for plaintiffs in civil cases is      research on their cases, articles and other credentials, I set-
never an easy task I reached out to the National Associa-          tled on Dr. Franklin who had earned her PhD. at Stanford;
tion of Criminal Defense Lawyers (NACDL) and its                   her fees were more than reasonable; she has been qualified
affiliate in New York, the New York State Association of           as an expert on many occasions and had published widely
Criminal Defense Lawyers (NYSACDL) and the New York                in the field of memory reconstruction and cognition.
State Defenders Association. I received the names and                  I went to the University to meet with her. She pro-
resumes of three potential experts. Following some further         vided me with some of her papers and testimony from


                                                                      RICHARD DORN
                                                                      ATTORNEY AT LAW




                                                                      LEVY RATNER, P.c.
                                                                      80 Eighth Avenue, 8th Floor' New York, NY 10011-5126
                                                                      Tel. (212) 627-8100 • Fax (212) 627-8182
                                                                      rdom@levyratner.com • www.levyratner.com




                                                            888-CITYSIDE (248.9743)
                                                               citysidearchives.com

                                                            DOCUMENT MGMT EXPERTS
                                                            STATE OF THE ART FACILITIES.
                                                            RECORD STORAGE
                                                            SECURE SHREDDING
                                                        •   SCANNING PROJECTS
                                                            STORAGE VAULT for WILLS
                                                            MEDIAfTAPE VAULT
  Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 16 of 19 PageID #: 43




                                                                         Shaw by the complainant, which they elected not to use
                                                                         at trial.
                                                                             Dr. Franklin provided the defense with one of her
                                                                         many papers entitled: A Brief Guide to Factors that
                                                                         Commonly Influence Identification and Memory for Crimi-
                                                                         nal Events (© 2010). Dr. Franklin then presented her
                                                                         testimony in seven key areas including: (1) Suggestive-
                                                                         ness of 1.D., (2) Unconscious transference, (3) Weapons
                                                                         focus, (4) Stress, (5) Duration of exposure, (6) Partial
                                                                         disguise and (7) Cross-race identification. While Dr.
                                                                         Franklin's credentials as an expert were outstanding,
                                                                         they will not be repeated here. Although the People
                                                                         attempted to cross-examine Dr. Franklin, her entire
                                                                         testimony was un-rebutted. The following is an incom-
                                                                         plete synopsis of Dr. Franklin's testimony, not a verba-
                                                                         tim account, in order to provide a guide to counsel in
                                                                         other cases of like genre.
                                           Illustration by Bill Robles

                                                                         Dr. Franklin's Testimony
other cases in which she had testified. She helped me
through the preparation for her direct testimony, giv-                      After laying her credentials on the record, Dr.
ing me more understanding of the field. We agreed that                   Franklin began to define memory, the sources of it and
while her testimony could be expansive, that given the                   cognition. She told the Court that she was not a forensic
facts in our case, we would limit it to seven areas.                     psychologist and she has not treated patients per se. Her
    Ultimately the following question has to be answered                 knowledge of the field comes from reviewing documents
in the affirmative:                                                      and literature, not from her own laboratory studies.
        Question: In your opinion, Dr. Franklin,                         Some of her testimony included:
        to a reasonable degree of psy-
                                                                                 ... memory is reconstructed... when
        chological certainty, is there a general
        view among experts in your field con-                                    you're experiencing an event, you
        cerning the reliability of eyewitness                                    encode selectively from the event that
        identification?                                                          you are experiencing, and not only are
                                                                                 you encoding selective pieces, but you're
        Answer: Yes, it is not reliable.                                         interpreting them, and what gets encod-
                                                                                 ed is your interpretation.
   The People did not have an expert and a further
foundation was laid for the expert's testimony by                                The 'Fifty Percent Rule' characterizes
cross-examination of the complainant and the police,                             the best of circumstances, .. where you
bringing into doubt the reliability of the identification
                                                                                 have ... perfect lighting and you have ...
even before my witness testified. This was also bol-
stered by the investigator, with the measurements and                            near, good, unobstructed exposure to
photos taken at night and the National Weather Service                           the other person, and there's no threat,
Reports. The People had a positive photo array of Mr.                            and they're not wearing anything on their


        ORGANIZE WHAT YOU HAVE. FIND WHAT YOU
      NEED. PUT IT ALL IN ORDER, ONE STEP AT A TIME.

                 SONYA WEISSHAPPEL
                         PRESIDENT
           SERIAT                              M
                  261 WEST 112TH STREET, 4E
                     NEW YORK, NY 10026
           TELEPHONE: 646·213·2122 FAX: 212·799·5571
                       SONYA@SERIATIM
                      WWW.SERIATIM.NET
     Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 17 of 19 PageID #: 44




        head that might disguise ... their hairline
        or something.
        Generally what you find, and, of
        course, there's variations in this, but it's
        about fifty percent being able to identi-
        fy the right person, which isn't great,
        but in addition to that, about a twenty-
        five percent rate of identifying the
        wrong person.
    Topically, Dr. Franklin broke down the seven areas
of her direct examination with explanations that clari-
fied factors leading to the unreliability of the identifi-
cation process . Where a pre-trial U.S. v. Wade, 388 U.S.
218 (1967) hearing may be held, it is still a matter of                                                     Mike Keefe/Denver Post

strategy as to how much expert testimony the defense
will consider using, and whether, if the suppression of       each face shown only once. If the witness says "no," the
the identification is granted, it will lead to a successful   face is not presented again.
outcome at trial.                                                 Dr. Franklin then spoke to the problem of suggestion.
    Suggestiveness of LD: Dr. Franklin testified that         She noted what the wih1ess is told before attempting to
the propensity of our cognitive system is to form per-        make identification is crucial. The administrator should
ceptions and memories that go well beyond what we             admonish the wimess that the perpetrator may not be
actually experience. A person's initial exposure to an        present. In addition, wimesses can be easily swayed by
event may be limited. Over time, more information             seemingly innocuous questions ("Could that be him?")
becomes available, other people share their experi-           and seemingly conservative instructions ("Take your
ences, the person may even view video footage, and            time" and "Look at each picture carefully"). These latter
gradually learns facts that cause them to go back and         instructions may imply to witnesses that the perpetrator
reinterpret or fill in the original memories. The inte-       is indeed present, resulting in their rate of choosing and
grated memory representation is a product of all of           of making a false identification increasing.
these sources and is subject to further change.                   Dr. Franklin followed this statement by quoting evi-
    Dr. Franklin. testified that witnesses bring decision     dence that rapid identifications made by witnesses are
biases with them into the identification procedure. For       more likely to be accurate than those that follow more
example, we already know that people have a tenden-           prolonged scrutiny. Line-up fillers should be selected
cy to choose. This occurs largely because they tend to        to match the witness's description. Instead, police offi-
search for the choice who looks most like their memo-         cers assembling a line-up often select fillers to match
ry of the perpetrator. That is, they make a relative          the suspect.
judgment. There will always be someone in the line-up             Unconscious Transference: Dr. Franklin spoke to
who is that best match, and if this best-matching             unconscious transference and one common variation of
person is innocent, he or she is at risk of being falsely     it, "Mugshot Exposure," that exemplifies this principle.
identified. Many municipalities have adopted line-up          First, take the generic case of unconscious transference.
procedures that lower the risk of such relative judg-         The witness has seen the person before, but in a different
ments by presenting the choices sequentially, with no         context. The witness is now presented with that person
indication of how many will be presented, and with            in an identification procedure. Increased fluency of



      Fearonce G. LaLande
                 ATTORNEY AT LAW

            207-01 HILLSIDE AVENUE
        QUEENS VILLAGE, NEW YORK 11427
                  fglalande@aol.com
                                                                         1042 Keam)' Street, San Francisco, CA 94133
                PHONE: (718) 217-7146                                     Phone (415) 398-9696 Fax (415) 989-9415
              FACSIMILE: (718) 217-7149
                                                                                      Agostino Crotti
   Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 18 of 19 PageID #: 45




                                                                  Franklin, to combine the samples of various studies and
                                                                  to then present overarching themes and probabilities.
                                                                  She then testified that given the" alpha level of signifi-
                                                                  cance" (scientific terms which she explains) she and
                                                                  others have concluded that "the presence of a weapon
                                                                  impairs memory of facial identifications."
                                                                      Stress: Dr. Franklin stated that when a person is being
                                                                  attacked by someone they don't know, the most inu:n,edi-
                                                                  ate thing for them to do is to get out of the situation, not
                                                                  to memorize who this person is.
                                                                      Duration of Exposure: Dr. Franklin testified that gen-
                                                                  erally literahlre supports the fact that less time leads to
                                                                  poorer memory than more time.
                                         Mike Keefe/Denver Post       Partial Disguise: In this case, the assailant was wear-
                                                                  ing a hoodie and was observed at night. My client was
processing indicates to the witness that they have seen           known to often wear a hoodie. The alleged gl.ffi was
the person before without being aware that they have              never recovered. The cell phone of the complainant was
simply seen him dozens of times around the neighbor-              not offered into evidence by the People.
hood during daily activities. Instead, in the potentially             Cross-race LD: Dr. Franklin testified that there is
suggestive context of an identification procedure, the            actually a cognitive processing bias that people have
witness mistakenly says that that person is the perpetra-         that allows them to differentiate members of their own
tor. The MugshotExposure Effect is a type of uncon-               race better than they can differentiate faces of another
scious transference., and it presents real concerns for the       race. My client was African-American. The complaining
criminal justice system, in which mugshot and line-up             witness was Hispanic. Aside from the complainant,
identifications are considered to be independent in-              there were no other witnesses to the actual event. My
stances of identification. She cautioned that prior expo-         client did not testify.
sure to a face will increase the likelihood of selection of           Following brief closing arguments, the Judge delib-
that face later.                                                  erated over lunch and then promptly returned a verdict
    Weapons Focus: Dr. Franklin spoke to the effect of a          of "not guilty on all counts." The judge, a former Legal
witness's focus on the presence of a weapon as impairing          Aid Attorney, was familiar with the fields of memory
the memory or the ability to identify the face of the per-        reconstruction and cognition as they relate to the iden-
son who is holding the weapon. Dr. Franklin's testimony           tification process. To some, the result of not guilty may
is supported by her citations to numerous scientific stud-        impress them as a foregone conclusion, but it is one
ies and a statistical technique known as meta-analysis,           that I might not have achieved but for Dr. Franklin's
which allows those engaging in the process, such as Dr.           testimony coupled with my investigator's work and a




   KEEP UP THE GOOD WORK,                                              MAXWELL               M.      BLECHER

                     CCLP                                                   BLECHER,COLLlNS,
                                                                            PEPPERMAN & JOYE
                                                                              A PROFESSIONAL CORPORATION
                                                                                     ATTORNEYS AT LAW
     HERBERT         W. YANOWITZ,             ESQ.
                                                                                  SALUTES CCLP
     ONE EMBARCADERO CENTER SUITE 400                                       AND THE FIGHT FOR JUSTICE
            SAN FRANCISCO, CA    94111
                                                                            515 S. FIGUEROA ST., 17TH FLOOR
                   (415) 362-l365                                                Los ANGELES, CA        90071


                                                                                       (21 3) 622-4222
     Case 2:19-cv-05026-AMD-JO Document 1-1 Filed 09/04/19 Page 19 of 19 PageID #: 46




judge savvy to the evolving and important science of
memory reconstruction and cognition.

Conclusion
    In the Fall 2012 issue of the ABA Criminal Justice maga-
zine Kristine Hamman noted that in early 2009, the District
Attorneys Association of the State of New York (DAASNY)
created the Fair and Ethical Administration of Justice
Committee, with three subcommittees to address ethics,
best practices and mutual assistance.s
    In April, 2009 the New York State Bar Association
formed a task force which issued a report on the causes
of wrongful convictions. In October, 2009 that was                                                                Mike Keefe/Denver Post
followed by New York's Chief Judge Jonathan
                                                               1 Jonah Lehre1; How ffe Decide (First Mariner Books edition 2010).
Lippman creating a Justice Task Force to review the
causes of wrongful convictions. These and other
                                                                    a
                                                               Also book revieyl' by Thomas F Liotti ofHow ffe Decide, The Nassau
                                                               La11J1e1; Novembe1; 2011 at 10.
groups have studied how memory operates; why
                                                               2 Elizabeth F Loftus and Graham M Davies, Distortions in the
people confess and the impact of police procedures on          Mem01Y of Children, J Soc. Issues, No.2, 1984 at 51,54. Also, Thomas
identifications and statements of suspects. The Best           F Liotti, Christopher W. Zeh, and D,: Leah Blumberg Lapidus, Cross-
Practices Sub-Committee found thai: there were few             Examining Children in Se;r:uaIAbuse Cases, The Attorney ofNassau
written, detailed identification procedures in use by          County, Jul)!, 2000 at 5, 12, 13 and 18 and The Cross Examination of
law enforcement in the state. New identification               Child Witnesses, Verdict, VOl. 6, No.4, Octobe1; 2000 at 11-2l.
procedures were developed and placed online at                 3 Patrick. M Wall, Eye Witness Identification in Criminal Cases
http://tinyurl.com/d6yeppt and http://tinyurl.com/             (Charles C. Thomas, Publisher 1965)
c3zb9K8 ..                                                     4Arthur Miller, 171e Crucible (T71e Viking Press, 1953). See also,
    New York is leading the way for criminal justice           17lOmas Prisble and Randy Garrett, Victims ofJustice Revisited,
system reform. It is a collaborative effort geared to          (Northwestern University Press (2005)).
solving some of the. most vexing problems. Commend-            5. Wigmore, The Science ofJudicial Proof§ 251, at 537 (3d ed. 1937).
ably also the Best Practices Committee, together with          6 James E. Coleman, Jr., TheresaA. Newman, Neil Vidmar and
the Ethics Committee, have produced a handbook enti-           Elizabeth Zoeller, "Don't I Know You? 171e Effect ofPrior Acquain-
tled: The Right Thing: Ethical Guidelines For Prosecutors.     tance!Pamiliarity," The Champion, April 2012 at 52; Jonathan Rap-
New York's statewide efforts signal the need for the           ping, "Street Crimes, Stress, and Suggestion: Helping the Jury See
                                                               What The Witness Did Not," The Champion, June 2011 at 22; Joseph E
establishment of Best Practices Committees in every            Savage, Jr. and James P Devendorf "Conviction After Misidentifica-
state and by every County Bar Association within each          tion: Are Jury Instructions A Solution," The Champion, Jime 2011 at 30
state. For example, Cyrus R. Vance, Jr., Manhattan's           and Nancy Steblay, ':4 Second LookAt The fllinois Pilot Program: 171e
District Attorney, has created the Conviction Integrity        Evanston Data," 171e Champion, June 2011 at 42.
Unit within his office, another courageous move by             7 Susannah Cahalan, "Trick Of The Eye, Why Witnesses So Often Get
prosecutors to do "The Right Thing." For too long the          It Ve,y Wi'ong," Nev,' York Post, August 28, 2011 at 29.
criminal justice system has been governed by ignorant,         8 Kristine Hamann, "New York Law Enforcement Creates Best Prac-
short-sighted policies under the guise of being tough          tices To Prevent Wrongfitl Convictions," ABA Criminal Justice maga-
on crime.                                                      zine, Pall 2012, vol. 27, Number 3 at 36-41.                       ~.
                                                                                                                                   .:r.




            Mark A. Gloade, Esq.                                                   Press of Fremont Payne, Inc.
                                                                                  Appellate Printers Since 1890
                         supports                                                     Typesetting and Duplicating of Briefs,
              Coalition of Concerned                               Records and Appendices. Serving and Filing in all New
               Legal Professionals'                                         York State and Federal Appellate Courts
             Know Your Law sessions.                             55 Broad Street, 3rd Floor • New York, NY 10004
                                                                      (212) 966-6570 • Fax: (212) 941-0956
